Name: Commission Regulation (EEC) No 586/86 of 28 February 1986 fixing the coefficients for the calculation of the accession compensatory amounts and the accession compensatory amounts applicable in the beef and veal sector
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 No L 57/40 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 586/86 of 28 February 1986 fixing the coefficients for the calculation of the accession compensatory amounts and the accession compensatory amounts applicable in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 470/86 of 25 February 1986 laying down general rules regarding accession compensatory amounts in the beef and veal sector ('), and in particular Article 7 ( 1 ) thereof, Whereas the accession compesatory amounts in the beef and veal sector must be fixed in accordance with the rules laid down in Regulation (EEC) No 470/86 and, pursuant to Article 101 of the Act of Accession , using coefficients to be determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The coefficients for calculating the accession compensa ­ tory amounts for the products referred to in Article 101 of the Act of Accession are set out in Annex I to this Regulation . Article 2 The accession compensatory amounts applicable in the beef and veal sector are set out in Annex II to this Regulation . Article 3 This Reglation shall enter into force on 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53 , I. 3 . 1986, p. 35 . 1 . 3 . 86 Official Journal of the European Communities No L 57/41 ANNEX I Coefficients for calculation of the accession compensatory amounts on products foreseen in Article 101 of the Act of Accession CCT heading No Description Coefficient for calculation of accession compensatory amount 01.02 A II Live animals , including animals of the buffalo species, of domestic bovine species other than pure-bred breeding animals 0,53 02.01 A II a) Fresh or chilled meat of bovine animals : 1 . Carcases , half-carcases or 'compensated' quarters 1,00 2 . Separated or unseparated forequarters 0,80 3 . Separated or unseparated hindquarters 1,20 4. Other : aa) Unboned (bone-in) 0,80 bb) Boned or boneless 1,72 02.01 All b) Frozen meat of bovine animals : 1 . Carcases , half-carcases , or 'compensated' quarters 0,90 2. Separated or unseparated forequarters 0,72 3 . Separated or unseparated hindquarters 1,12 4 . Other : aa) Unboned (bone-in) 0,72 bb) Boned or boneless : 11 . Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block ; 'compensated' quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces , and the other, the hindquarter, excluding the tender ­ loin , in one piece 1,12 22. Crop, chuck and blade and brisket cuts (a) 1,12 33 . Other 1,55 02.06 C I a) Meat of bovine animals , salted, in brine, dried or smoked : 1 . Unboned (bone-in) 0,80 2. Boned or boneless 1,72 16.02 Bill b) 1 aa) Other prepared or preserved meat or meat offal contain ­ ing bovine meat or offal , either uncooked, or a mixture of I cooked meat or offal and uncooked meat or offal 1,72 (a) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by the competent authorities of the European Communities . No L 57/42 Official Journal of the European Communities 1 . 3 . 86 ANNEX II Accession compensatory amounts in the beef and veal sector (ECU/100 kg) CCT heading No Description Accession compensatory amounts applicable to Spanisch trade 01.02 A II Live animals , including animals of the buffalo species, of domestic bovine species other than pure-bred breeding animals 21,84 02.01 Alia) Fresh or chilled meat of bovine animals 1 . Carcases, half-carcases or 'compensated' quarters 41,20 2 . Separated or unseparated forequarters 32,96 3 . Separated or unseparated hindquarters 49,44 4. Other : aa) Unboned (bone-in) 32,96 bb) Boned or boneless 70,86 02.01 A II b) Frozen meat of bovine animals : 1 . Carcases , half-carcases , or 'compensated' quarters 37,08 2. Separated or unseparated forequarters 29,66 3 . Separated or unseparated hindquarters 46,14 4 . Other : aa) Unboned (bone-in) 29,66 bb) Boned or boneless : 11 . Forequarters, whole or cut into a maximum of five pieces , each quarter being in a single block ; 'compensated' quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the l other, the hindquarter, excluding the tender ­ I loin, in one piece 46,14 22. Crop, chuck and blade and brisket cuts (a) 46,14 33 . Other 63,86 02.06 C I a) Meat of bovine animals, salted, in brine, dried or smoked : 1 . Unboned (bone-in) 32,96 2 . Boned or boneless 70,86 16.02 B III b) 1 aa) Other prepared or preserved meat or meat offal containing bovine meat or offal , either uncooked, or a mixture of cooked meat or offal and uncooked meat or I offal 70,86 (a) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by the competent authorities of the European Communities .